   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CEDRIC BISHOP, and on behalf of all other persons — : ey
similarly situated, : eel
Plaintiff, : ORDER
-against- 19 Civ. 1313 (GBD)
SEA TOW SERVICES INTERNATIONAL, INC,
Defendant.
a a a a xX

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within thirty (30)
days of this Order.
Dated: New York, New York

August 25 2020
SO ORDERED.

rege E Vorb.

GPRS. DANIELS
ited States District Judge

 
